Merritt, C. J.
Plaintiff sued the defendant company to recover 11,500 and interest and costs upon an insurance policy, No. 363-119, issued on the life of Lewis H. Jones. The defendant answered that B. H. Jones and E. D. Jones each ■claimed said insurance money as administrator of Lewis H. Jones, deceased; that it was ignorant of the respective rights of the said claimants, and that it was not in collusion with either of them; and asked to be permitted to pay the money into court, and be discharged. Plaintiff moved to strike out the affidavit as "a sham and irrelevant answer,” and cited defendant into court. Upon the hearing, plaintiff being present as his own attorney, the •court found that the affidavit was sufficient to conform to the provisions of section 243 of the Code of Civil Procedure, and ordered the defendant to pay the insurance money, interest, and costs into court. Pursuant to this •order, the defendant paid into court the sum of $1,555, the face of the policy and interest, and $15.50 costs, and ■was discharged. The affidavit filed by the defendant was •entitled ‘'Answer and Interpleader,” but it contained all the facts required under section 243 of the Code of Civil Procedure. Defendant denied that any interest was due, •and claimed that it should not be charged with the costs, but these two claims were waived by defendant in open *404court, in presence of plaintiff, and no issues were tendered by defendant. Plaintiff appeals only from the judgment-permitting B. H. Jones and R. D. Jones to interplead, and denying plaintiff's motion to sti-ike out the answer as-sham and irrelevant. The appeal is not from the order, or that part of the order which discharges the defendant-under section 828 of the Code of Civil Procedure. An appeal from an order allowing parties to interplead is not-allowed. Neither is an appeal from an order refusing to strike out an answer. They are not final judgments. There is no reason shown to change the order of the-court. The motion to dismiss the appeal is granted.
Baetoh and King, JJ., concur.